DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cooling system (claim 4), the pressurized gas harvesting system (claim 13), the tubes submerged in the lake and feeding the fluid inlet as set forth in claims 15 and 24 (and it is believed described at [0027]) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2 and 17 are objected to because of the following informalities:  “when the drum is rotating” should be inserted after “annular lake”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  in line 2 “to be” should be inserted after “fluid”.  Appropriate correction is required.
Claims 7, 8, 10, 11 are objected to because of the following informalities:  “each of” should be inserted before “the eductors” in line 1 of the claims (similar to in claim 2).  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “body of the educator is curved to optimize fluid flow” should be “body of each educator is curved to optimize the fluid flow”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “an outlet of the educator” should be “the related outlet of the same educator”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  at line 4 after “each” “end” has been inserted.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  in line 12 “the educator” should be “each of the eductors”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  in line 2 after the first occurrence of “gas inlet” “channel” should be inserted.  Appropriate correction is required.
Claims 20 and 25 are objected to because of the following informalities:  in line 1 “an eductor” should be “a gas inlet educator”; and, claim 26 at line 7 should be similarly amended.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  in line 1 “a fluid level” should be “the fluid level”.  Appropriate correction is required.
Claims 25 and 25 are objected to because of the following informalities:  throughout the claims “educator” should be “educator”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a gas compression assembly” in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague and indefinite because in line 17 the limitation setting forth that the gas accumulates “between the annular lake” is unclear. Specifically, it is unclear where the gas accumulates, i.e. between the annular lake and what. Claim 16 at lines 12 and 13 is similarly confusing.
	Claim 1 is vague and indefinite at lines 16-19 because line 16 refers to “compressed gas” and at lines 17 and 18 the claim sets forth that the “gas becomes compressed”, therefore it is unclear which of these is being referred to by “the compressed gas” in lines 18 and 19.
Claim 16 recites the limitation "the support shaft" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	In claim 16 it is unclear which shaft is being referred to by “the shaft”.
	In claim 16 line 10 there is no antecedent basis for “the fixed shaft”.
	In claim 22 there is no reference frame for “improving” in line 1; and, it is unclear which of the eductors is being referred to.
Claim 26 recites the limitation "the cooled external fluid flow" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 26 is vague and indefinite because in lines 3 and 4 the gas exiting the gas inlet educator is said to accumulate “while the gas enters the gas compression assembly”; however as disclosed the gas accumulates after exiting the gas compression assembly.
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.
	
	
Allowable Subject Matter
Claim 25 is allowed.
Claim 26 is would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claims 1 and 16 the prior art does not disclose a rotating substantially hollow cylindrical drum and a substantially hollow shaft including an inlet/suction and an outlet/exit as claimed; the compressor comprising an eductor assembly affixed to the shaft, the eductor assembly comprising a plurality of eductors each secured to the shaft by an eductor support rod; and (claim 1) wherein rotation of the drum causes fluid within the drum to form an annular lake having a fluid level, wherein fluid from the annular lake is fed into each of the educators to create a fluid flow through each of the eductors, wherein the fluid flow creates a suction drawing the gas into each of the eductors through the channel formed by the gas inlet, and the gas is mixed with the fluid, wherein upon exiting the eductors, compressed gas separates from the fluid and accumulates within a central portion of the drum between the annular lake, wherein gas becomes compressed as an amount of gas increases within the central portion, and wherein the compressed gas is harvested through a gas outlet; or (claim 16) where rotation of the drum forms an annular lake having a fluid level within the drum and creating a fluid flow through each of the eductors, wherein the fluid flow creates a suction drawing gas external to the drum into each of the eductors through a gas inlet channel formed along the fixed shaft through each of the eductor support rods to the eductors; upon exiting the eductor, collecting compressed gas at a central portion of the drum between the annular lake; and harvesting the compressed gas through a gas outlet.
	With regards to claim 25 the prior art does not disclose a rotating substantially hollow cylindrical drum and a substantially hollow shaft as claimed; and a gas compression assembly configured to receive gas at a gas inlet from external to the drum, to compress the gas, and to output the compressed gas to a gas harvesting system; and an eductor at the gas inlet configured to increase air flow into the gas inlet and to introduce cooled external fluid into the drum driven through the gas inlet educator, wherein rotation of the drum causes fluid within the drum to form an annular lake having a fluid level, wherein the fluid from the annular lake is fed into the gas compression assembly.

	Mathis (USPN 928,775) disclose the most relevant prior art  discloses an air mover with rotating a central hollow shaft arms extending to eductor assemblies which are submerged within a lower reservoir of liquid. The eductors suction gas through the shaft and exhaust it into the housing forming the reservoir of liquid. Mathis does not form an annular lake within a rotating drum which compresses gas in a central region between the lake and the shaft.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746   
                                                                                                                                                                                                     
CGF
October 18, 2022